                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG                                               271 Cadman Plaza East
                                                  Brooklyn, New York 11201



                                                  April 30, 2021

By ECF

The Honorable Eric R. Komitee
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Victor Orena
                      Criminal Docket No. 92-351 (EK)

Dear Judge Komitee:

               As the Court is aware, the defendant has filed a motion to vacate his
conviction, after trial, for use of a firearm in connection with a murder conspiracy and the
government has conceded that the firearm conviction cannot stand in light of the Supreme
Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), requiring the Court to
undertake a full de novo resentencing. At a status conference held today in connection with
the pending motion to vacate, the defendant advised that he intended to file a motion for
compassionate release, in response to which the government questioned whether such a
motion would be ripe for the Court to rule upon. The Court asked the government to provide
its position on the matter in writing. The government respectfully submits this letter to
advise the Court of its position.

                Based on the government’s understanding that the Court has not yet granted
the defendant’s motion to vacate his conviction for use of a firearm and has not yet ordered a
de novo resentencing on the remaining counts, the government respectfully submits that the
defendant could now move for compassionate release and that the motion would be ripe for
the Court’s consideration. Should the Court rule on the motion to vacate (or determine that it
has in fact already ruled on such a motion), the government respectfully submits that there is
not a sentence in place that may be reduced and, therefore, a motion for compassionate
release would not be ripe. See 18 U.S.C. § 3582(c) (“[t]he court may not modify a term of
imprisonment once it has been imposed except that— [describing the parameters for a
motion for compassionate release]”) (emphasis added). Of course, in that event, the Court
could proceed to a re-sentencing and would have the opportunity to consider at the re-
sentencing proceeding the same factors that give rise to any motion for compassionate
release that the defendant may seek to file.

                                                 Respectfully submitted,

                                                 MARK J. LESKO
                                                 Acting United States Attorney

                                           By:    /s/
                                                 Elizabeth Geddes
                                                 Assistant U.S. Attorney
                                                 (718) 254-6430


cc:    Clerk of the Court (ERK) (by ECF)
       David Schoen, Esq. (by ECF)




                                             2
